Citation Nr: 1409282	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-24 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination of the VA Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for VA death benefits on the basis that her deceased husband did not have any qualifying service. 


FINDING OF FACT

The appellant's late husband, RG, had no service in the Armed Forces of the United States.  


CONCLUSION OF LAW

The appellant is not eligible for VA death benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.6, 3.40, 3.41 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  This notice must include information concerning the evidence necessary to prove the element of veteran status.  See Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) (which holds that, because "veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases").  

Although the appellant was not provided with VCAA notice, the Board finds that no prejudice has resulted.  In this regard, she was provided with actual notice of the reasons her claim was denied, and the evidence missing, in the July 2011 statement of the case.  Moreover, the case rests solely on the interpretation and application of the relevant law, and the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  

Under the VCAA, VA also has a duty to assist claimants in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, no reasonable possibility exists that further assistance would aid in the substantiation of the appellant's claim.  As discussed below, the information submitted by the appellant does not support her claim; indeed, it tends to show that her husband did not have the requisite U. S. military service to establish eligibility for VA benefits.  Thus, no further action is required. 

The appellant claims entitlement to VA death benefits through her husband, RG, who died in November 1984.  She contends that her deceased husband had valid military service with the United States Armed Forces during the Korean Conflict.  

In her initial application received in July 2010, the appellant identified two periods of service for her deceased husband.  The first was from August 1, 1953, to March 1, 1954, in the 14th BCT [Battalion Combat Team], South Korea, UN Forces.  She identified the branch of service as the Philippine Army, BCT (PEFTOK).  The second period of service was from September 10, 1966, to December 1, 1967.  She said the place of entry was "Vietnam (US Forces), and the place of discharge was "Vietnam (PHILCAG)."  She stated that the branch of service was PHILCAG.  

In August 2010, she was informed by the RO that her claim for VA death benefits was denied, because the evidence showed that her husband did not have the required military service to be eligible for VA benefits.  She was informed that PEFTOK (Philippine Expeditionary Forces to Korea) service was not considered valid military service in the Armed Forces of the United States.  Similarly, the claimed service of RG in Vietnam from September 1966 to February 1967, claimed as PHILCAG (Philippine Civic Action Group) service, was not service in the U. S. Armed Forces.  

She submitted a notice of disagreement in September 2010, accompanied by three documents that she contends support her claim.  These documents consist of, first, a copy of a "General Discharge Under Honorable Conditions from the Army of the United States," purporting to certify that RG was discharged from the Army of the United States on August 1, 1953.  However, RG was identified as a member of PEFTOK in that document.  

The second document is under the heading of "Headquarters Philippines Command," and dated August 1, 1953.  Over a signature of a Major General in the U.S. Army, this form letter professed appreciation to RG on the occasion of his discharge from the Army of the United States.  However, the section for RG's information identified his "Arm or Service" as "14 BCT PEFTOK."  It was also noted that he had served well and faithful as a "PEFTOK"; "PEFTOK" was entered into a blank space in a different typeface, i.e., it was not part of the form letter itself, but was information specific to the recipient of the letter.  

The third document is a very poor copy of a Form 55-A, Clinical Record of the Med Dept US Army, dated August 1, 1953, purporting to show that RG was hospitalized on July 5, 1953, in the 3rd Station Hospital, AFP.  The disposition was a CDD.  Again, however, RG was identified as a member of the 14th BCT of PEFTOK.  

Thus, notwithstanding the extent to which any of these documents indicate service in the Armed Forces of the United States, all of them more specifically identify RG as a member of PEFTOK, which is not part of the Armed Forces of the United States.  In particular, all of the individual information pertaining to RG listed on these forms identified his service as in PEFTOK.  Thus, on their face, they do not suggest service in the Armed Forces of the United States, because the only identified service, in PEFTOK, was not service in the Armed Forces of the United States.  

In this regard, the Philippine Islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  These service members were authorized specific VA benefits for service prior to July 1, 1946.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  

However, the Philippines gained independence in 1946, and the specific circumstances present during World War II were no longer present.  Since that time, there has been no Philippine service which would entitle an individual to United States VA benefits.  PEFTOK involved Philippine service in the Korean Conflict, while PHILCAG involved Philippine service in the Vietnam war.  

Thus, although the appellant alleges that her late husband had valid military service with the United States Armed Forces during the Korean Conflict, the service she has identified was not qualifying service.  In her initial claim, she identified his service as in PEFTOK and PHILCAG.  The documentation she submitted only identified PEFTOK service.  

When the claimant does not submit evidence of service, or the evidence submitted does not meet the requirements of paragraph (a), "the Department of Veterans Affairs shall request verification of service from the service department."  38 C.F.R. § 3.203(c) (2013).  In analyzing 38 C.F.R. § 3.203, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that "thus section 3.203(c) requires verification of service from the service department whenever a claimant lacks the kind of official evidence specified in section 3.203(a)."  Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008).  However, this case differs, because the service claimed by the appellant, as well as that shown in her documentation, establishes that the service was not qualifying U. S. military service.  Instead, it was service in the Philippine military.  She has not identified any potentially qualifying service.  Further, the dates of service she identified in her claim are different from the dates shown on the documentation she submitted.  There is no indication that the appellant's husband, born in 1935, served during World War II in any capacity.  

In sum, the appellant's contentions and documentation, considered at face value, establish that the claimed service was not in the Armed Forces of the United States.  She has not identified any other military service in the Armed Forces of the United States.  Since there is no potentially qualifying service claimed by the appellant, there is no service for NPRC to verify, and, hence, it would serve no purpose to request verification from the service department.  

The appellant also submitted a letter from the Army Board for correction of Military Records (ABCMR) dated in July 2011.  This letter was in response to her February 2011 application to the ABCMR.  The letter stated that it appeared that she was requesting, in effect, that RG's military service records be corrected to show that he had valid military service with the United States Army during the Korean Conflict.  She was told that she must first exhaust administrative remedies, including submitting the request to the NPRC.  She has not indicated that she has done so, and the letter from the ABCMR suggests that the records do not confirm service in the Armed Forces of the United States.  

As the service claimed by the appellant was post-World War II Philippine service, and not service in the Armed Forces of the United States, RG did not have the requisite service to qualify his surviving spouse for VA death benefits, and the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Basic eligibility for VA death benefits is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


